         Case 1:19-cv-05204-JPC-SDA Document 1 Filed 06/03/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X

JACOB SCHWARTZ,
                                                                          COMPLAINT
                                            Plaintiff,

                                v.                                     Case No. 19-cv-5204

CITY OF NEW YORK,

                                            Defendant.

----------------------------------------------------------------- X

        Plaintiff, by his undersigned attorneys, alleges as follows:

                                              INTRODUCTION

        1.       This is a Fair Labor Standards Act and wage theft case filed by a former

employee of the State of New York. Plaintiff worked overtime without time and a half

compensation, and when he was terminated, despite requests, was not paid for the time at all.

                                               JURISDICTION

        2.       The Court’s jurisdiction is invoked pursuant to 29 U.S.C. 216 et seq. Pendant

jurisdiction is also invoked.

                                                   PARTIES

        3.       Plaintiff Jacob Schwartz is a citizen of the United States. He resides in New York

County. At all times he was an employee of the City of New York.

        4.       Defendant City of New York is a municipal government. It is an employer as that

term is defined by the Fair Labor Standards Act.
       Case 1:19-cv-05204-JPC-SDA Document 1 Filed 06/03/19 Page 2 of 3




                                             FACTS

       5.      From May 1, 2015 until May 20, 2017, Plaintiff was employed by the City of

New York at its Department of Design and Construction in various titles as a Provisional

Employee.

       6.      During that period, Plaintiff worked, during many weeks, in excess of 40 hours,

but was not paid overtime pay. Instead, he was credited with “Comp Time” at a straight time

pay rate.

       7.      On May 20, 2017 Plaintiff was terminated. Since he was a Provisional, he had

no recourse.

       8.      Plaintiff received his last paycheck on June 2, 2017. Although he was paid his

last week of pay, the check showed 457:10 of Comp Time, 26:38 of Holiday Comp (work done

on holidays), and 21:16 hours of earned annual leave which had not been used.

       9.      Despite numerous requests, Plaintiff has not been paid either straight time or

overtime pay for the hours in question, to his injury in a sum of approximately $27,972.

                                    AS AND FOR A FIRST
                                     CAUSE OF ACTION

       10.     By failing to pay Plaintiff overtime, Defendant violated 29 U.S.C. § 207(a)(1).

                                  AS AND FOR A SECOND
                                    CAUSE OF ACTION

       11.     By failing to pay Plaintiff for time worked, Defendant engaged in wage theft, in

violation of the New York Labor Law.




                                                2
       Case 1:19-cv-05204-JPC-SDA Document 1 Filed 06/03/19 Page 3 of 3




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court enter judgment for Plaintiff in the sum of

$27,972, plus liquidated damages, costs, and attorneys’ fees.

Dated: New York, New York
       June 3, 2019


                                                    ADVOCATES FOR JUSTICE,
                                                    CHARTERED ATTORNEYS


                                                    By:                  /s/
                                                                 Arthur Z. Schwartz
                                                    225 Broadway, Suite 1902
                                                    New York, New York 10007
                                                    (212) 285-1400
                                                    aschwartz@afjlaw.com




                                                3
